DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claims 5, 16-17, 21-24 have been withdrawn, claims 18-20 have been cancelled, and claims 1-17, 21-24 are pending as amended on 08/30/21. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
6.         Applicant's amendment filed on 08/30/21, has been fully considered and entered. 

Response to Arguments
7.        Applicant's arguments with respect to rejection of claims 1-4, 6-15 under 35 U.S.C. 103 as being unpatentable over Lan (WO 2017/105507), and claim 11 under 35 
           However, Lan specifically discloses “In certain embodiments, the LDHI additives of the present disclosure may be provided, used, and/or introduced as a salt of one or more of the compounds described herein. In such embodiments, the salt may comprise a counter anion. For example, the LDHI additive 100 as shown in Figures 1 and 2 comprise a salt with a sulfate counter anion 120. In certain embodiments, such salts may wholly or partially dissociate in aqueous solution. In other embodiments, the salts may remain substantially associated (either with the original anion or with other ions from solution). It will be appreciated by one of ordinary skill in the art having the benefit of this disclosure that salts may be formed with other counter anions instead of or in addition to sulfate counter anions. Suitable counter anions may comprise, for example, any one or more of hydroxide, carboxylate, halide, sulfate, organic sulfonate, and any 5. Suitable organic moieties may comprise, for example, a hydrocarbon chain, such as an alkyl, alkenyl, aryl, arylalkyl, arylalkenyl, alkylaryl, or alkenylaryl group, a heterocyclic group, a hydroxyl group, a carbonyl group, an amine group, and any combination thereof” (page 7, lines 30-, page 8, lines -10) and the examples 1-2 teaches R5 may be methyl or ethyl. Thus, in case of forming the carboxylate counter ion, the neutralizing agent acetic acid or propionic acid is interpreted from Lan’s disclosure. It has been noted that as evidenced from Panchalingam (US 2005/0081432) (para [0073]-[0078], [0084]), the N,N-dialkyl-ammoinumalkyl fatty acid amide hydrate inhibitor is formed by the neutralizing agent acetic or propionic acid after neutralizing the intermediate amide product of the N,N-dialkyl-amino alkyl amine and vegetable or tallow oil.  
          Lan teaches an alternate carboxylate counter ion and organic moiety representing the neutralizing agent contains methyl or ethyl groups corresponds to the acetic or propionic acid, it would have been obvious to one with ordinary skill, in the art at the time of invention, to perform the neutralization reaction on the condensation product, e.g. the amide intermediate to obtain the carboxylate counter ion without undue experimentation, since the formation of the N,N-dialkyl-ammoinumalkyl fatty acid amide hydrate inhibitor by neutralizing agent acetic or propionic acid after neutralizing the intermediate amide product is well known as evidenced from Panchalingam (US 2005/0081432). Accordinly, the previous rejections have been maintained.
"isnecessary for further consideration of the rejection of the claims" MPEP 804 (I) (B) (1). 

Scope of the Elected Invention
9.        Claims 1-17, 21-24 are pending in this application.  Claims 21-23 are directed to the non-elected invention. Accordingly, claims 21-23 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention. Further, applicants have indicated “Claims 1-4, and 6-15 are readable on the elected embodiment” (please See remarks page 3, filed on 02/24/21). Thus, as per applicants remarks claims 5, 16-17, 24 are considered withdrawn by applicants. 
            The scope of the elected subject matter that will be examined and searched is as follows:      
           Claims 1-4, 6-15, drawn to a method and species the N,N dialkvl-ammoniumalkyl fatty acid amide of formula (I) is the    

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
         






Double Patenting
10.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

11.        Claims 1-4, 6-15, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, 9-17 of copending Application No. 16/424241 in view of Lan (WO 2017/105507).
          (Elements of this rejection are set forth in the action dated 03/30/21, reiterated below in its entirety)

           Regarding instant claim 1, copending claim 1 discloses the same method for inhibiting the agglomeration of gas hydrate with the same anti-agglomerant as instantly claimed. The only difference is the synthesis of the anti-agglomerant as instant claim require fatty acid starting material to react with the amine to form the intermediate amide and the copending claim require ester of the fatty acid for the aminolysis in the presence of alcohol and amine to form intermediate amide.
         However, Lan discloses a method for inhibiting the agglomeration of gas hydrate comprising the step of injecting anti-agglomerant into a fluid comprising gas, water and oil under conditions prone to the formation of gas hydrate, wherein the anti-agglomerant comprising N,N-dialkyl-ammoinumalkyl fatty acid amide (page 7, lines 12-, page 8, lines -29, examples 1-2), wherein N,N-dialkyl-ammoinumalkyl fatty acid amide is produced by the condensation reaction of fatty acid or functional equivalent fatty acid ester and N,N-dialkyl-amino alkyl amine to produce amide intermediate and subsequent neutralization with the alkyl sulfonate (page 6, lines 24-, page 7, lines -11, Figure 2).
       It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the fatty acid of the instant claim in the copending claims because Lan teaches that the instantly claimed fatty acid and the fatty acid ester of copending claims are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
        Instant claim 2 is same as copending claim 2.
        Instant claim 3 is same as copending claim 4.
        Instant claim 4 is same as copending claim 5.
        Instant claim 6 is same as copending claim 7.
        Instant claim 7 is same as copending claim 9.
        Instant claim 8 is same as copending claim 10.
        Instant claim 9 is same as copending claim 11.
        Instant claim 10 is same as copending claim 12. 
        Instant claim 11 is same as copending claim 13.
        Instant claim 12 is same as copending claim 14.
        Instant claim 13 is same as copending claim 15.
        Instant claim 14 is same as copending claim 16.
        Instant claim 15 is same as copending claim 17.
       This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
12.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.        Claims 1-4, 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lan (WO 2017/105507). 
          (Elements of this rejection are set forth in the action dated 03/30/21, reiterated below in its entirety)

           Regarding claims 1, 9-11, Lan discloses a method for inhibiting the agglomeration of gas hydrate comprising the step of injecting anti-agglomerant into a fluid comprising gas, water and oil under conditions prone to the formation of gas hydrate, wherein the anti-agglomerant comprising N,N-dialkyl-ammoinumalkyl fatty acid 
    PNG
    media_image2.png
    200
    284
    media_image2.png
    Greyscale
amide of formula:


wherein, R1 and R2 are independently C1 to C6 hydrocarbon chain, R3 is hydrogen or C1 to C6 hydrocarbon chain, R4 is C1 to C50 hydrocarbon chain, and R5 is organic moiety, wherein organic moiety comprises hydrocarbon chain such as alkyl, e.g. methyl, ethyl; and alkenyl (page 7, lines 12-, page 8, lines -29, examples 1-2), wherein N,N-dialkyl-ammoinumalkyl fatty acid amide is produced by the condensation reaction of fatty acid and N,N-dialkyl-amino alkyl amine to produce amide intermediate and subsequent neutralization with the alkyl sulfonate (page 6, lines 24-, page 7, lines -11, Figure 2). The difference between instant claim formula of the hydrate inhibitor and Lan’s formula of hydrate inhibitor is in the neutralizing agent to form the counter ion, e,g. carboxylic acid of instant claim vs alkyl sulfonate of Lan. 
           However, Lan specifically discloses “In certain embodiments, the LDHI additives of the present disclosure may be provided, used, and/or introduced as a salt of one or more of the compounds described herein. In such embodiments, the salt may comprise a counter anion. For example, the LDHI additive 100 as shown in Figures 1 and 2 comprise a salt with a sulfate counter anion 120. In certain embodiments, such salts may wholly or partially dissociate in aqueous solution. In other embodiments, the salts may remain substantially associated (either with the original anion or with other ions from solution). It will be appreciated by one of ordinary skill in the art having the benefit of this disclosure that salts may be formed with other counter anions instead of or in addition to sulfate counter anions. Suitable counter anions may comprise, for example, any one or more of hydroxide, carboxylate, halide, sulfate, organic sulfonate, and any combination thereof. In certain embodiments, such counter anions may comprise an organic moiety. For example, the counter anion 120 of Figure 1 comprises organic moiety R5. Suitable organic moieties may comprise, for example, a hydrocarbon chain, such as an alkyl, alkenyl, aryl, arylalkyl, arylalkenyl, alkylaryl, or alkenylaryl group, a heterocyclic group, a hydroxyl group, a carbonyl group, an amine group, and any combination thereof” (page 7, lines 30-, page 8, lines -10) and the examples 1-2 teaches R5 may be methyl or ethyl. Thus, in case of forming the carboxylate counter ion, the neutralizing agent acetic acid or propionic acid is interpreted from Lan’s disclosure. It has been noted that as evidenced from Panchalingam (US 2005/0081432) (para [0073]-[0078], [0084]), the N,N-dialkyl-ammoinumalkyl fatty acid amide hydrate inhibitor is formed by the neutralizing agent acetic or propionic acid after neutralizing the intermediate amide product of the N,N-dialkyl-amino alkyl amine and vegetable or tallow oil.  
          Lan teaches an alternate carboxylate counter ion and organic moiety representing the neutralizing agent contains methyl or ethyl groups corresponds to the acetic or propionic acid, it would have been obvious to one with ordinary skill, in the art at the time of invention, to perform the neutralization reaction on the condensation product, e.g. the amide intermediate to obtain the carboxylate counter ion without undue experimentation, since the formation of the N,N-dialkyl-ammoinumalkyl fatty acid amide hydrate inhibitor by neutralizing agent acetic or propionic acid after neutralizing the intermediate amide product is well known as evidenced from Panchalingam (US 2005/0081432). 
          Regarding claims 2-4, 6, Lan discloses coconut fatty acid (table 3). As evidenced from https://en.wikipedia.org/wiki/Coconut_oil downloaed on 3/24/2021, coconut fatty acid contains 48% lauric saturated C12 acid and 16% myristic saturated C14 acid (read on at least 60 mol% 12-14 carbon atoms).

    PNG
    media_image2.png
    200
    284
    media_image2.png
    Greyscale
          Regarding claim 7, Lan discloses


 R1 and R2 are independently C4H9, R3 is hydrogen, and R4 is coconut fatty acid (example 2). 
          Regarding claim 8, Lan discloses the equimolar amount of the reactant fatty acid and N,N,dialkylaminoalkylamine (Figure 2), fall into instant claim range of molar ratio between 3:1 to 1:3.
         Regarding claims 12-13, Lan include all features of claim 1 above. Lan further discloses the fatty acid, e.g. coconut fatty acid and the corresponding R5 organic moiety of methyl corresponds to the acetic acid (example 2, table 3) demonstrate different alkyl chain length for the fatty acid and carboxylic acid.
          Regarding claim 14, Lan discloses anti-agglomerant is essentially free of glycerol (entire document of Lan).
         Regarding claim 15, Lan discloses anti-agglomerant is injected into the fluid prone to the formation of gas hydrate prior to formation of gas hydrate (page 8, lines 20-29). 
       Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lan as applied to claims 1, 9-11 above, and further in view of Panchalingam (US 2005/0081432).
          (Elements of this rejection are set forth in the action dated 03/30/21, reiterated below in its entirety)

         Lan includes all features of claims 1, 9-11, above.
         Regarding claim 11, Lan does not disclose acrylic acid, the elected species of carboxylic acid.
         However, Panchalingam  discloses the N,N-dialkyl-ammoinumalkyl fatty acid amide hydrate inhibitor is formed by the neutralizing agent acetic acid or propionic acid or acrylic acid after neutralizing the intermediate amide product of the N,N-dialkyl-amino alkyl amine and vegetable or tallow oil (para [0073]-[0078], [0084]).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Lan with the aforementioned teachings of Panchalingam to provide 
a neutralizing agent such as acrylic acid for neutralizing the intermediate amide product to obtain N,N-dialkyl-ammoinumalkyl fatty acid amide hydrate inhibitor in order to use such inhibitor for preventing or inhibiting the gas hydrate formation in the oilfield application . Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, neutralizing agent for the quaternization of the intermediate amide to form N,N-dialkyl-ammoinumalkyl fatty acid amide hydrate inhibitor.

Conclusion
16.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
           Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766